NUMBER 13-17-00086-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

OCTAVIO ALVAREZ,                                                         Appellant,

                                         v.

SERGIO MOLINA D/B/A
NARSE CONSTRUCTION,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 7
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
             Before Justices Contreras, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Hinojosa

      Appellant Octavio Alvarez appeals the trial court’s judgment dismissing his suit

against appellee Sergio Molina d/b/a Narse Construction for want of prosecution. This

Court previously abated the appeal to allow the parties to effectuate a settlement

agreement.    The parties have now filed a joint motion to enter agreed judgment.
Pursuant to the agreement, the parties request this Court to render judgment effectuating

the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(A). The parties have agreed that

this Court should reverse the trial court’s judgment and render judgment in favor of

appellant and against appellee in the amount of $17,000.00. The parties further agree

that all costs of the appeal will be taxed against the party incurring same.

       The Court, having considered the documents on file and joint motion to enter

agreed judgment, is of the opinion that the motion should be granted. Accordingly, we

REINSTATE this appeal. We GRANT the parties’ joint motion to enter agreed judgment.

We REVERSE the trial court’s judgment, RENDER judgment in favor of appellant and

against appellee in the amount of $17,000.00, and DISMISS the appeal.            See id.

Pursuant to the parties’ agreement, the costs of the appeal will be taxed against the

incurring party. See id. 42.1(d). Having dismissed the appeal at the parties' request,

no motion for rehearing will be entertained, and our mandate will issue forthwith. We

dismiss any other pending motions as moot.


                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed the
9th day of August, 2018.




                                             2